DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary amendment, filed on 11/26/20218, has been received, entered and made of record. Currently, claims 1-20 remain pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/21/2019, 10/14/2019 and 07/16/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below. Applicant has not provided an explanation of relevance of cited document(s).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “displaying component”, “imaging component”, and “placement region indicating component” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  
Claims 6 and 7 should recite “a display region” in lines 4 and 5 respectively instead of “the display region”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
              A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyoshi et al. US 2018/0084191 A1 (hereinafter referred to as Miyoshi).

Referring to claim 1, Miyoshi discloses a display device (fig.1, image acquisition 1), comprising: 
(fig.1, display surface 8), an imaging component (fig.1, image acquisition device 2), and a placement region indicating component (fig.1, illumination region 17), 
      wherein the imaging component establishes a communication connection with the displaying component ([0036]-[0037]) (Note: the reference discloses a communication connection between the image acquisition device 2 and the display surface 8); and 
      wherein the placement region indicating component is configured to indicate a placement region of an object to be imaged, an imaging region of the imaging component being the placement region as indicated by the placement region indicating component ([0021]-[0022], [0027], [0038] and fig.7) (Note: serving as a position at which the subject P (object) is placed, the illumination region 17 displays a message that asks an operator to place the subject P (object), e.g., a message saying "Place the subject here," wherein the image acquisition device 2 includes an image acquisition unit 4 for acquiring an image of the subject P (object)), 
    the imaging component is configured to image the object to be imaged which is located within the placement region, the displaying component is configured to display an image generated by the imaging component (fig.8, [0021]-[0023], and [0028]) (Note: the image acquisition device 2 includes an image acquisition unit 4 for acquiring an image of a subject P, wherein the display surface 8 (display region 18) displays images acquired by the image acquisition device 2). 

Referring to claim 3, Miyoshi discloses the display device according to claim 1, wherein the placement region as indicated by the placement region indicating (figs.7-8, [0027] and [0038]) (Note: operator places the subject P (object) to be imaged in the illumination region 17 according to the guidance message, by entering the placement region in a direction of the placement region). 

Referring to claim 4, Miyoshi discloses the display device according to claim 1, wherein a pattern of the placement region as indicated by the placement region indicating component (fig.3, illumination region 17) and a pattern of a display region (fig.3, display region 18) of the displaying component are similar patterns (fig.3) (Note: the illumination region 17 and the display region 18 have similar shape (pattern)). 

Referring to claim 5, Miyoshi discloses the display device according to claim 4, wherein an area of the placement region as indicated by the placement region indicating component is equal to an area of the display region of the displaying component (fig.3) (Note: the illumination region 17 and the display region 18 have similar size. Therefore, similar area). 

Claim Rejections - 35 USC § 103
11.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

12.     Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi in view of Auger et al. US 2015/0189160 A1 (hereinafter referred to as Auger).

Referring to claim 2, Miyoshi discloses the display device according to claim 1, except wherein both the imaging component and the placement region indicating component are provided within a non-display region of the displaying component.
     However, in the same field of endeavor of display device art, Auger discloses wherein both the imaging component and the placement region indicating component are provided within a non-display region of the displaying component (fig.4) (Note: the imaging component (fig.4, optical sensor 26a) and the placement region indicating component (light sources 56) are provided within a non-display region of the displaying component).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the display device of Miyoshi with a concept wherein both the imaging component and the placement region indicating component are provided within a non-display region of the displaying component as taught by Auger. The suggestion/motivation for doing so would have been to prevent the imaging component and the placement region indicating component from obstructing a displayed image.

13.      Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi.

Referring to claim 20, Miyoshi discloses the display device according to claim 1, further comprising: a processor (fig.1, processor 10) configured to control the displaying component and the placement region indicating component ([0026]-[0027]).

Miyoshi further discloses a processor (fig.1, control unit 7) configured to control the imaging component.
   Miyoshi fails to disclose a processor configured to control the displaying component, the imaging component, and the placement region indicating component.
    However, Examiner takes official notice that a single processor configured to control different components is well known in the art. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to replace the processor 10 and the control unit 7 of Miyoshi with a processor configured to control the displaying component, the imaging component, and the placement region indicating component. 
The suggestion/motivation for doing so would have been to reduce the manufacturing coast of the display device and reducing size of the display device.

Allowable Subject Matter
14.      Claims 6-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.      The following is a statement of reasons for the indication of allowable subject matter:  
     Referring to claim 6, the prior arts searched and of record neither anticipate nor suggests in the claimed combinations “the imaging component is provided on a surface of the display panel, which is close to the backlight source, and the placement region is located on a surface of the backlight source, which is close to the displaying component; the placement region indicating component encloses the placement region, and the placement region indicating component is provided with at least one opening through which the object to be imaged can enter the placement region.”
17.     Claims 8-14 are objected based on its dependency on claim 6.

18.     Referring to claim 7, the prior arts searched and of record neither anticipate nor suggests in the claimed combinations “the base plate being provided on one side of the imaging component, which is far away from the display panel, the display region of the displaying component being the display region of the display panel; a surface of the backlight source, which is close to the base plate, is provided with the placement region indicating component, the imaging component is provided on a surface of the base plate which is close to the backlight source, and the placement region is located on a surface of the backlight source, which is close to the base plate; the placement region indicating component encloses the placement region, and the placement region indicating component is provided with at least one opening through which the object to be imaged can enter the placement region.”

19.     Referring to claim 15, the prior arts searched and of record neither anticipate nor suggests in the claimed combinations “wherein the imaging component is an image pickup component, the placement region indicating component is a projecting component, a projection region of the projecting component is the placement region, both the imaging component and the placement region indicating component are provided on a surface of the displaying component and located in a non-display region of the displaying component.”
20.     Claims 16-19 are objected based on its dependency on claim 15.

Conclusion
21.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675